Name: Council Implementing Decision (CFSP) 2017/1245 of 10 July 2017 implementing Decision 2013/255/CFSP concerning restrictive measures against Syria
 Type: Decision_IMPL
 Subject Matter: international affairs;  civil law;  Asia and Oceania
 Date Published: 2017-07-11

 11.7.2017 EN Official Journal of the European Union L 178/13 COUNCIL IMPLEMENTING DECISION (CFSP) 2017/1245 of 10 July 2017 implementing Decision 2013/255/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2013/255/CFSP of 31 May 2013 concerning restrictive measures against Syria (1) and in particular Article 30(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 31 May 2013, the Council adopted Decision 2013/255/CFSP concerning restrictive measures against Syria. (2) One person should no longer be kept on the list of natural and legal persons, entities or bodies subject to restrictive measures in Annex I to Decision 2013/255/CFSP (the list). (3) One entity should be added to the list of entities in Annex I to Decision 2013/255/CFSP. (4) The information relating to one person set out in Annex I to Decision 2013/255/CFSP should also be updated. (5) Annex I to Decision 2013/255/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2013/255/CFSP is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 10 July 2017. For the Council The President M. MAASIKAS (1) OJ L 147, 1.6.2013, p. 14. ANNEX Annex I to Decision 2013/255/CFSP is amended as follows: 1. In Part A (Persons), the listing for the following person and the related entry are deleted: 202. Ahmad Barqawi (a.k.a. Ahmed Barqawi). 2. In Part A (Persons), the entry concerning the person listed below is replaced by the following: Name Identifying information Reasons Date of listing 203. George Haswani (a.k.a. Heswani; Hasawani; Al Hasawani) Address: Damascus Province, Yabroud, Al Jalaa St, Syria Leading businessperson operating in Syria, with interests and/or activities in the engineering, construction and oil and gas sectors. He holds interests in and/or has significant influence in a number of companies and entities in Syria, in particular HESCO Engineering and Construction Company, a major engineering and construction company. 7.3.2015 3. In Part B (Entities), the entry for the following entity is inserted: Name Identifying information Reasons Date of listing 71. Abdulkarim Group (a.k.a. Al Karim for Trade and Industry/Al Karim Group) 5797 Damascus Syria Abdulkarim Group is an internationally recognised Syrian conglomerate that is associated with Wael Abdulkarim, who is listed as a leading businessperson operating in Syria. 11.7.2017